DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The examiner acknowledges the reply filed on 01/04/2021 in which claims 1 and 8 were amended.  New claims 9-15 have been added.  Currently, claims 1-15 are pending for examination in this application.

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 01/04/20201, has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The claim recites the limitation of “the control box configured to exhibit data from the size-measuring sensor.”  The originally filed disclosure does not provide support for this limitation, and thus, is considered new matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
[Claim 15]  The claim recites the limitation of “at least one connection tube” in the 4th and 5th/6th lines of the claim.  The examiner is unable to determine the metes and bounds of the claim, since it is unclear if the claim is attempting to claim a singular 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8, and 9, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wijeratne et al. (USPN 6,287,315).
[Claims 1 and 3]  Wijeratne teaches a device (figure 5, item 100) for preventing acute kidney injury from contrast agent introduced into vasculature of a subject, the device comprising: 
a catheter shaft (figure 5, item 110) having a first lateral side and a second lateral side (figures 9a-9d); 
a first expandable member comprising a first inflatable balloon (figure 9c, item 152) disposed on and extending along a first lateral side of the catheter shaft (the 
a second expandable member comprising a second inflatable balloon (figure 9c, item 154) disposed on and extending along a second lateral side of the catheter shaft (the examiner notes the claim language does not require the entire structure to be disposed on a second lateral side), 
wherein the first (figure 9c, item 152) and second (figure 9c, item 154) expandable members have an expanded configuration in which when advanced into an abdominal aorta and positioned adjacent renal artery ostia of the subject are sized to occlude the renal artery ostia while allowing blood flow over the catheter shaft (figures 9a-9d).
[Claim 2]  Wijeratne teaches the limitations of claim 1, upon which claim 2 depends.  In addition, Wijeratne discloses at least a portion of one or more of the catheter shaft, first expandable member, or second expandable member is radio-opaque (carbon dioxide) (column 14, lines 60-64).
[Claims 4 and 5]  Wijeratne teaches the limitations of claim 3, upon which claims 4 and 5 depend.  Wijeratne also teaches the catheter shaft (figure 5, item 110) comprises an inflation lumen (figure 5, item 140/148), to provide inflation fluid to expand the first and second inflatable balloons (figure 9c, items 152 and 154), through at least one connection tube (figure 6, items 126/128) (column 12, lines 26-32).
[Claims 8 and 9]  Wijeratne teaches the limitations of claim 1, upon which claim 8 and 9 depend.  Wijeratne further discloses the catheter shaft comprises an infusion port .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 6, 10, 14, and 15, are rejected under 35 U.S.C. 103 as being unpatentable over Wijeratne et al. (USPN 6,287,315), in view of Keren et al. (USPN 7,766,892).
[Claims 6 and 10]  Wijeratne teaches the limitations of claim 1, upon which claims 6 and 10 depend.  Wijeratne does not specifically disclose a pressure sensor is coupled to the catheter shaft or to one or more of first or second expandable members.
However, Keren teaches a system and method involving the occlusion of the renal arteries, wherein the device comprises pressure sensors coupled to a catheter shaft, as well as first and second expandable members (column 3, lines 30-32).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the system taught by Wijeratne, with the use of pressure sensors, as taught by Keren, in order to provide increased functionality and safety, by allowing for a feedback means by which safe pressure levels might be maintained during an occlusive procedure.
[Claim 14]  Wijeratne teaches the limitations of claim 1, upon which claim 14 depends.  As stated above, Wijeratne teaches the first expandable member comprising a first inflatable balloon (figure 9c, item 152) and the second expandable member 
However, Keren teaches a system and method involving the occlusion of the renal arteries, wherein the device comprises a control box (figure 8, item 136) coupled to a proximal end of a catheter (figure 8, item 130) configured to control the inflation/deflation of a first inflatable balloon (figure 8, item 131) and a second inflatable balloon (figure 8, item 132) (column 10, lines 58-67).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the system taught by WIjeratne, with use of a control box, as taught by Keren, in order to provide increased control and safety, by allowing for an automated/discreet means of inflation and deflation of balloons.
[Claim 15]  Wijeratne teaches the limitations of claim 1, upon which claim 15 depends.  As stated above, Wijeratne teaches the first expandable member comprising a first inflatable balloon (figure 9c, item 152) and the second expandable member comprising a second inflatable balloon (figure 9c, item 154).  Wijertne does not specifically disclose at least one connection tube extending from the first lateral side of the catheter connecting the first balloon to the first lateral side of the catheter and at least one connection tube extending from the second lateral side of the catheter connecting the second balloon to the second lateral side of the catheter.
However, Keren teaches a system and method involving the occlusion of the renal arteries, wherein the device comprises at least one connection tube (figure 8, item 137) extending from a first lateral side of a catheter (figure 8, item 130) connecting a first balloon (figure 8, item 131) to the first lateral side of the catheter and at least one 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the system taught by WIjeratne, with use of separate connection tubes, as taught by Keren, in order to provide increased functionality and control by allowing for independent inflation/deflation of the first and second balloons.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wijeratne et al. (USPN 6,287,315), in view of Sharma (PGPub 2010/0094270).
[Claim 7]  Wijeratne teaches the limitations of claim 1, upon which claim 7 depends.  Wijeratne does not specifically disclose a size-measuring sensor is coupled to one or more of first or second expandable members.
However, Sharma teaches a device comprising a catheter (figure 1, item 10) having expandable members (figure 3b, item 11), wherein a size-measuring sensor (figure 3b, item 18) is coupled to said expandable members (figure 3b; paragraphs [0079] and [0080]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the system taught by Wijeratne, with the use of a size-measuring sensor, as taught by Sharma, in order to provide increased functionality and safety, by allowing for a feedback means by which safe expansion of the expandable members might be maintained during an occlusive procedure.

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wijeratne et al. (USPN 6,287,315), in view of Keren et al. (USPN 7,766,892), in further view of Birdsall et al. (PGPub 2015/0148791).
[Claims 11 and 13]  Wijeratne and Keren teach the limitations of claims 6 and 10, upon which claims 11 and 13, depend.  Wijeratne and Keren do not specifically disclose a control box coupled to a proximal end of the catheter and to the pressure sensor, wherein the control box is configured to exhibit data from the pressure sensor.
However, Birdsall teaches a therapeutic system and method comprising a control box (figure 10a, item 1502) coupled to a proximal end of the catheter (figure 10a, item 1522) and to the pressure sensor (via figure 10, item 1530), wherein the control box is configured to exhibit data (via display 1536) from the pressure sensor (figure 10a; paragraph [0196]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modify the structure taught by Wijeratne and Keren, with the use of a coupled control box, as taught by Birdsall, in order to provide increased functionality and versatility, by allowing for a means by which an operator might easily observe real-time pressure readings.

Response to Arguments
Applicant's arguments filed 01/04/2021 have been fully considered but they are not persuasive.  Applicant’s representative asserts that the prior art of record does not disclose the invention as claimed.
The examiner has fully considered the applicant’s arguments but they are not persuasive.  It is the examiner’s position that given a careful reading, the claims do not distinguish over the prior art of record.
Applicant’s representative asserts the prior art to Wijeratne fails to teach the amended claim limitations wherein first and second expandable members are disposed on and extend along first and second lateral sides of the catheter shaft.  The examiner respectfully disagrees.  As stated in the rejection above, and as clearly shown in figure 9c, Wijeratne teaches a first expandable balloon (figure 9c, item 152) and a second expandable balloon (figure 9c, item 154) disposed on and extending along a catheter shaft (figure 9c, item 110), along both a first and second lateral side of the catheter shaft.  Again, as stated above, the examiner notes that the claim language does not prohibit the first expandable balloon from being disposed on and extending along the second lateral side, nor does the claim language prohibit the second expandable balloon from being disposed on and extending along the first lateral side.  Given this, applicant’s representative’s argument regarding the balloons “encircling” the catheter shaft are immaterial and unconvincing.
In light of the remarks and standing rejection above, the examiner asserts the prior art of record teaches all elements as claimed and these elements satisfy all structural, functional, operational, and spatial limitations currently in the claims.  Therefore, the standing rejections are proper and maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON E FLICK whose telephone number is (571)270-7024.  The examiner can normally be reached on M-F 8 a.m.-5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        04/06/2021